     Case 3:20-cv-02028-DMS-RBB Document 9 Filed 02/12/21 PageID.138 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDRE RIDER,                                   Case No.: 3:20-cv-02028-DMS-RBB
     CDCR #T-13317,
12
                                       Plaintiff,   ORDER:
13
                         vs.                        1) DISMISSING DEFENDANTS
14
                                                    OWENS, SILVA, MIRANDA, AND
15                                                  POLLARD; AND
     D. SANCHEZ, Correctional Officer; R.
16   OWENS, Correctional Sergeant; A.               2) DIRECTING USMS TO EFFECT
17   SILVA, Correctional Officer; A.                SERVICE OF FIRST AMENDED
     MIRANDA, Correctional Lieutenant; M.           COMPLAINT ON DEFENDAND
18   POLLARD, Correctional Warden,                  SANCHEZ
19                                  Defendants.
20
21
22
23   I.    Procedural History
24         On October 14, 2020, Plaintiff Andre Rider, currently incarcerated at Richard J.
25   Donovan Correctional Facility (“RJD”) in San Diego, California filed a civil rights
26   complaint pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1. In addition, Plaintiff
27   filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
28   See ECF No. 2.
                                           1
                                                                           3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 9 Filed 02/12/21 PageID.139 Page 2 of 6



 1         On October 27, 2020, the Court GRANTED Plaintiff’s Motion to Proceed IFP and
 2   DISMISSED claims for failing to state a claim upon which relief may be granted
 3   pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A. See ECF No. 4. Plaintiff was granted
 4   leave to file an amended complaint in order to correct the deficiencies of pleading
 5   identified in the Court’s Order. See id.
 6         Plaintiff was also informed that “[d]efendants not named and any claims not re-
 7   alleged in the Amended Complaint will be considered waived” (Id. at 13 citing S.D. CAL.
 8   CIVLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546
 9   (9th Cir. 1989); Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012)).
10         On February 9, 2021, Plaintiff filed his First Amended Complaint (“FAC”). See
11   ECF No. 8. In his FAC, Plaintiff no longer names Owens, Silva, Miranda, and Pollard as
12   Defendants. Thus, these Defendants are DISMISSED from this action. See Lacey, 693
13   F.3d at 928.
14   II.   Screening pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
15         A.       Standard of Review
16         As the Court previously informed Plaintiff, because he is a prisoner and is
17   proceeding IFP, his FAC requires a preliminary screening pursuant to 28 U.S.C.
18   § 1915(e)(2) and § 1915A(b). Under these statutes, the Court must sua sponte dismiss a
19   prisoner’s IFP complaint, or any portion of it, which is frivolous, malicious, fails to state
20   a claim, or seeks damages from defendants who are immune. See Lopez v. Smith, 203
21   F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2));
22   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. §
23   1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
24   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
25   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
26   680, 681 (7th Cir. 2012)).
27         “The standard for determining whether a plaintiff has failed to state a claim upon
28   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
                                             2
                                                                               3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 9 Filed 02/12/21 PageID.140 Page 3 of 6



 1   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 2   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 3   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 4   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 5   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 6   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
 7   556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 556 U.S. 544, 570
 8   (2007)); Wilhelm, 680 F.3d at 1121.
 9          “Courts must consider the complaint in its entirety,” including “documents
10   incorporated into the complaint by reference” to be part of the pleading when
11   determining whether the plaintiff has stated a claim upon which relief may be granted.
12   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Schneider v. Cal.
13   Dep’t of Corrs., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998); see also Fed. R. Civ. P. 10(c)
14   (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading
15   for all purposes.”).
16          B.     Plaintiff’s Allegations
17          On September 1, 2019, Defendant Sanchez “came to building 4, on Facility ‘A’
18   yard” to “inform Plaintiff that he has been selected to take” a random urinalysis test.
19   (FAC at 3.) Plaintiff questioned why he had been selected by Sanchez said, “I don’t have
20   time to answer any bullshit questions right now.” (Id. at 3-4.) Plaintiff asked to “speak
21   with the “2nd watch program [sergeant].” (Id. at 4.) However, Plaintiff alleges Sanchez
22   “became very upset” and told Plaintiff that the sergeant was “very busy.” (Id.) He
23   further claims Sanchez threatened to write him a “CDC RVR-115” if Plaintiff refused to
24   take the test. (Id.)
25          Plaintiff again asked the “tower officer” if he could see the sergeant and was told
26   no by Sanchez. (Id.) “At that moment, [Sanchez] intentionally threw Plaintiff to the
27   ground, real hard.” (Id.) Plaintiff claims Sanchez knew Plaintiff used a walker and cane
28   but Sanchez responded that he “didn’t care” and “continued calling Plaintiff [an]
                                              3
                                                                                 3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 9 Filed 02/12/21 PageID.141 Page 4 of 6



 1   asshole.” (Id.) Plaintiff informed Sanchez that he was “suffering pain from being thrown
 2   to the ground, real hard” and asked to “go to medical” but Sanchez refused and “placed
 3   Plaintiff back into his assigned cell.” (Id.)
 4          Plaintiff seeks declaratory relief, along with compensatory and punitive damages.
 5   (Id. at 11.)
 6          C.      42 U.S.C. § 1983
 7          “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a right
 8   secured by the Constitution and laws of the United States, and (2) that the deprivation
 9   was committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc.,
10   698 F.3d 1128, 1138 (9th Cir. 2012); see also Rawson v. Recovery Innovations, Inc.,
11   975 F.3d 742, 747 (9th Cir. 2020) (“Pursuant to § 1983, a defendant may be liable for
12   violating a plaintiff’s constitutional rights only if the defendant committed the alleged
13   deprivation while acting under color of state law.”).
14          D.      Eighth Amendment claims
15          The Court finds Plaintiff’s FAC contains “sufficient factual matter, accepted as
16   true,” to state an Eighth Amendment claim against Sanchez for relief that are “plausible
17   on its face,” Iqbal, 556 U.S. at 678, and therefore, sufficient to overcome the “low
18   threshold” set for sua sponte screening pursuant to 28 U.S.C. §§ 1915(e)(2) and
19   1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Thomas v. Ponder, 611
20   F.3d 1144, 1150 (9th Cir. 2010) (“To prove a violation of the Eighth Amendment a
21   plaintiff must ‘objectively show that he was deprived of something “sufficiently serious,”
22   and make a subjective showing that the deprivation occurred with deliberate indifference
23   to the inmate’s health or safety.’” (citing Farmer v. Brennan, 511 U.S. 825, 837, 844
24   (1994)); Hudson v. McMillian, 503 U.S. 1, 5 (1992) (unnecessary and wanton infliction
25   of pain violates the Cruel and Unusual Punishments Clause of the Eighth Amendment);
26   Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (for claims arising out of the use
27   of excessive physical force, the issue is “whether force was applied in a good-faith effort
28   to maintain or restore discipline, or maliciously and sadistically to cause harm.”).
                                             4
                                                                              3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 9 Filed 02/12/21 PageID.142 Page 5 of 6



 1   III.   Conclusion and Orders
 2          For the reasons explained, the Court:
 3          1.    DISMISSES Defendants Owens, Silva, Miranda, and Pollard. The Clerk of
 4   Court is directed to terminate these Defendants from the Court’s docket.
 5          2.    DIRECTS the Clerk to issue a summons as to Plaintiff’s FAC (ECF No. 8)
 6   upon Defendant Sanchez, and forward it to Plaintiff along with a blank U.S. Marshal
 7   Form 285 for these Defendants. In addition, the Clerk will provide Plaintiff with certified
 8   copies of the October 27, 2020 Order granting IFP status, certified copy of his FAC (ECF
 9   No. 8), and the summons so that he may serve Defendant Sanchez. Upon receipt of this
10   “IFP Package,” Plaintiff must complete the USM Form 285 as completely and accurately
11   as possible, include an address where Defendants may be found and/or subject to service
12   pursuant to S.D. Cal. CivLR 4.1c., and return it to the United States Marshal according to
13   the instructions the Clerk provides in the letter accompanying his IFP package.
14          3.    ORDERS the U.S. Marshal to serve a copy of the FAC (ECF No. 8), and
15   summons upon Defendant Sanchez as directed by Plaintiff on the USM Form 285
16   provided to him. All costs of that service will be advanced by the United States. See 28
17   U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
18          4.    ORDERS Defendant Sanchez, once he has been served, to reply to
19   Plaintiff’s FAC within the time provided by the applicable provisions of Federal Rule of
20   Civil Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally
21   be permitted to “waive the right to reply to any action brought by a prisoner confined in
22   any jail, prison, or other correctional facility under section 1983,” once the Court has
23   conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b),
24   and thus, has made a preliminary determination based on the face on the pleading alone
25   that Plaintiff has a “reasonable opportunity to prevail on the merits,” defendant is
26   required to respond).
27          5.    ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
28   serve upon Defendant, or if appearance has been entered by counsel, upon Defendant’s
                                            5
                                                                              3:20-cv-02028-DMS-RBB
     Case 3:20-cv-02028-DMS-RBB Document 9 Filed 02/12/21 PageID.143 Page 6 of 6



 1   counsel, a copy of every further pleading, motion, or other document submitted for the
 2   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
 3   original document he seeks to file with the Clerk of the Court, a certificate stating the
 4   manner in which a true and correct copy of that document has been was served on
 5   Defendant or his counsel, and the date of that service. See S.D. Cal. CivLR 5.2. Any
 6   document received by the Court which has not been properly filed with the Clerk or
 7   which fails to include a Certificate of Service upon the Defendant, or his counsel, may be
 8   disregarded.
 9         IT IS SO ORDERED.
10   Dated: February 12, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
                                                                              3:20-cv-02028-DMS-RBB
